DETAILED ACTION
This office action is in response to the amendment filed on October 12, 2021. Claims 1 and 2 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Original Claim 1, is objected to because of the following informalities:  The applicant has provided an amended claim 1 and an original claim 1, however, original claim 1 should deleted because currently amended claim 1, is the claim that is being examined.  Appropriate correction is required. In order to expedite prosecution, the examiner has not treated original claim 1 on the merits, however, currently amended claim 1 has been treated on the merits. 
Original Claim 2, is objected to because of the following informalities:  The applicant has provided an amended claim 2 and an original claim 2, however, original claim 2 should deleted because currently amended claim 2, is the claim that is being examined.  Appropriate correction is required. In order to expedite prosecution, the examiner has not treated original claim 2 on the merits, however, currently amended claim 2 has been treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury (3812894).

In reference to claim 1, Bradbury discloses an apparatus (formed from elements 1 and 5) for tightening or loosening screws (at S, Figure 3) consisting of wings (at 6 and 6’) attached to a screw bit (3 along the “cylindrical shank 1” see Figure 1 and Column 1, Lines 28-29) acting as lever arms (Figures 1-3 and see Column 2, Lines 2-11). The examiner notes that the limitation, “acting as lever arms” has been considered as being the Intended Use of the wings, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2, USPQ2d 1647 (1987). Since, the wings (at 6 and 6’), of Bradbury, meet the structural limitations of the claim, the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art. However, the examiner notes that the limitation of “acting as lever arms” is met by the wings, when “increased force… is desirable” (See Column 2, Lines 2-3) because as a user applies, “additional force against the head of the screw” by using his/her hand “to engage the wings (6, 6’)” such a force provided by the acts as a lever against the stop and the screw head so that the bit (3) “is securely within the nick.” (see Column 2, Lines 2-8).

In reference to claim 2, Bradbury discloses a non-motorized, drive-beltless, and gearless apparatus (at 1, Figures 1-3) for tightening or loosening screws (at S, Figure 3), said apparatus (at 1) being located less than 2.5 inches vertical from a screw head (see figure below) because apparatus (1) includes a wedge-shaped bit (3) that is completely within “the pick of a screw S” (see Column 1, Line 55-Column 2, Line 2, and Figure 3). 

Under a second interpretation, in further reference to claim 2, Bradbury discloses a non-motorized, drive-beltless, and gearless apparatus (formed from elements 1 and 5, see Figures 1-3) for tightening or loosening screws (at S, Figure 3), said apparatus (at 5) being located less than 2.5 inches vertical from a screw head (see figure below) because apparatus (5) is “reciprocably movable” on shank (1) of the screwdriver (see Column 1, Lines 41-45 and 50-51) and is capable of being positioned at a location (note; including a location that is even closer to the screw head than currently shown in Figure 3 depending on the location of stop 4) along said shank (1) including a location that is less than 2.5 inches from the screw head (Figures 1 and 3). 
[AltContent: arrow][AltContent: textbox (Screw head)]
    PNG
    media_image1.png
    209
    236
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (3812894) as further evidenced from wethestudy.com (see figure below). 

In further reference to claim 2, assuming arguendo under the second interpretation on claim 2 previously made above, that the apparatus (5), of Bradbury, is not believed as being located less than 2.5 inches vertical from a screw head, than wethestudy.com is further applied herein to show such a limitation has been obviously met. In the figure below (from wethestudy.com), it is shown that a portion of a finger (see fingertip portion that extends from the upper most dotted line to the lowermost dotted) has a length of 1 inch. Next, Bradbury shows (see annotated figure below) a “Distance” from a screw head to the apparatus (5). And, the examiner has further copied two “fingertip portions” In re Aller, 105 USPQ, 233. In this situation, one could locate stop (4) at any portion on the shaft such that the apparatus is less than 2.5 inches from a screw head, in order to transmit a desired pressing force to the bit of the tool as needed by the user. 
[AltContent: textbox (Known fingertip portion length being 1 inch )][AltContent: arrow]
    PNG
    media_image2.png
    622
    732
    media_image2.png
    Greyscale


[AltContent: textbox (Known “fingertip portion” length being 1 inch )][AltContent: connector][AltContent: textbox (“Distance” from screw head  )][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Screw head)]
    PNG
    media_image1.png
    209
    236
    media_image1.png
    Greyscale

[AltContent: textbox (Two “fingertip portions” equaling 2 inches  )][AltContent: ][AltContent: ]
[AltContent: arrow][AltContent: ]
[AltContent: textbox (“Distance” from screw head being less than 2 inches and thus also being less than 2.5 inches)]
[AltContent: arrow]


Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Applicant contends that, “In response to Claim Rejections under 35 USC § 102 for Claim 1 in this Application, the Applicant refutes that James J, Bradbury anticipates, In US Patent No. 3812894, an apparatus for tightening or loosening screws consisting of attached wings acting as lever arms. As described In his Claims, Bradbury’s invention features a shank-mounted wingnut allowing for “free rotary and reciprocating movement on said shank”. Operation of the screwdriver as described In the Abstract of Bradbury’s Patent requires the use of two hands to apply torque while using a “gripping member” on the screwdriver’s shank. In the Patent Description, Bradbury describes the wings of the gripping member as providing “additional force against the head of the screw to enhance the engagement of the bit within the nick”. Given how the wings featured on Bradbury’s screwdriver rotate in relation to the shank, and description of the wings in terms of supplemental effect, they cannot be construed as lever arms capable of applying adequate torque to exert force on a screw.” However, the examiner respectfully disagrees with this statement. As previously discussed above, the examiner notes that the limitation, “acting as lever arms” has been considered as being the Intended Use of the wings, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2, USPQ2d 1647 (1987). Since, the wings (at 6 and 6’), of Bradbury, meet the structural limitations of the claim, the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art. While, the apparatus (formed from elements 1 and 5) includes portion (5) that is rotatable with respect to shank (1), Bradbury still discloses that when “increased force… is desirable” (See Column 2, Lines 2-11), a user applies, “additional force against the head of the screw” by using his/her hand “to engage the wings (6, 6’)” thereby acting as a lever against the stop and the screw head so that the bit (3) “is securely within the nick.” (see Column 2, Lines 2-8). Since, all of the structural limitations of the claim have been met the examiner believes that the rejection is proper. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang-Kao (2009/0282955) discloses an apparatus (1) for tightening or loosening screws (i.e. a fastener, see abstract) consisting of wings (at upper and lower 20 or opposing portions 21) that is fixedly attached to a screw bit (10) acting as lever arms (Figure 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined claim 1 to include wings attached to a screw bit and further defined claim 2 to include a screw head (instead of previously implying that the screw head was part of the apparatus. For example, a screw head, as previously interpreted in the Non-final office action). Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723